         Case 1:20-cv-00555-BLW Document 12 Filed 03/05/21 Page 1 of 7




                            UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF IDAHO



 TIMOTHY ALAN DUNLAP,
                                                  Case No. 1:20-cv-00555-BLW
                         Plaintiff,
                                                  INITIAL REVIEW ORDER
        v.                                        BY SCREENING JUDGE

 I.M.S.I. and DR. CAMPBELL,

                         Defendants.



       Plaintiff Timothy Alan Dunlap is a prisoner under a death sentence who resides in

the custody of the Idaho Department of Correction

                                               filed a Complaint seeking federal asylum for

the mentally insane and an Application to Proceed in Forma Pauperis. Dkts. 1, 3.

                                        he Prison Litigation Reform Act of 1995 introduced

the                   provision to address the growing trend of frivolous civil rights actions

filed by prison inmates. See Pub. L. No. 104-134, 110 Stat. 1321 (1996). This provision

prohibits a prisoner from filing lawsuits or appeals in forma pauperis if he previously

filed three other actions in federal court that were dismissed on the grounds of

frivolousness, maliciousness, or failure to state a claim upon which relief can be granted.

See 28 U.S.C. § 1915(g). The only exception is that a prisoner with three strikes may file

an in forma pauperis action if he shows that he is in               danger of serious physical

         Id. If the prisoner is not in such danger, then he must pay the $400.00 filing fee at

the time of filing.
INITIAL REVIEW ORDER BY SCREENING JUDGE - 1
          Case 1:20-cv-00555-BLW Document 12 Filed 03/05/21 Page 2 of 7




action, he brought at least three civil actions that were dismissed for failure to state a

claim or as frivolous. See, e.g., Dunlap v. Kohne, Case No. 1:02-cv-00153-LMB; Dunlap

v. Henry, Case No. 1:09-cv-00138-EJL; Dunlap v. Shedd, Case No. 1:10-cv-00165-REB;

Dunlap v. Southwick, Case No. 1:10-cv-00213-REB; Dunlap v. Sonnen, Case No. 1:12-

cv-00280-REB; Dunlap v. Deters, Case No. 1:16-cv-00406-REB;                                              ,

Case No. 1:17-cv-00107-REB.1 As a result, Plaintiff has at least three strikes under 28

U.S.C. § 1915(g).

        In the instant action, Plaintiff claims

                   Dkt. 1. He asserts that his treating psychologist, Dr. Campbell, should be

compelled to seek legal advice regarding whether Plaintiff should be placed in a federal



cause of action supporting a claim to compel a state actor to recommend that a state



        In his request to amend his Complaint, Plaintiff asserts that prison officials are

engaged in a conspiracy to keep him out of the IMSI acute mental health unit by not

placing him in the general population as required by the death penalty statutes. Idaho

Code § 19-2705 (11) provides:

                       When a person has been sentenced to death, but the
                death warrant has been stayed, the warden is not required to
                hold such person in solitary confinement or to restrict access
                to him until the stay of the death warrant is lifted or a new
                death warrant is issued by the sentencing court; provided

1
                                                                            differently
prisoner identification number (35385) establishes that the same person   Plaintiff filed all of these
cases.

INITIAL REVIEW ORDER BY SCREENING JUDGE - 2
         Case 1:20-cv-00555-BLW Document 12 Filed 03/05/21 Page 3 of 7




              however, no condemned person shall be housed in less than
              maximum security confinement, and provided further that

              discretion to house such person under conditions more
              restrictive if necessary to ensure public safety or the safe,
              secure and orderly operation of the facility.

       There is nothing in this statute that requires prison officials to place Plaintiff in a

federal mental asylum or a particular housing unit of IMSI. Plaintiff asserts, in bare

fashion, that prison officials are preventing him from receiving better psychiatric care by

not placing him in a different unit. However, he has stated no allegations regarding the

type of mental health treatment he is being provided in his current housing unit.

       Plaintiff will be given leave to request and receive copies of his last six months of

mental health treatment records from the prison medical unit; he shall submit those with

an amended complaint if he desires                      is in imminent danger of serious

physical injury                                                               He must state the

type of mental health treatment he is receiving in his current housing unit compared to

the mental health treatment h                                                        He must

also provide documentation showing that he has exhausted his administrative remedies

through the prison grievance system, so that the Court can analyze how the prison has

                          equests.

       Plaintiff must provide sufficient factual allegations in his amended complaint to

show an agreement among prison officials to keep him out of the acute mental health

unit, and that the type of mental health care he currently receives has placed him at risk of

                                                 The elements of a claim of conspiracy to

                                                                              express or

INITIAL REVIEW ORDER BY SCREENING JUDGE - 3
         Case 1:20-cv-00555-BLW Document 12 Filed 03/05/21 Page 4 of 7




implied agreement among the [defendants] to deprive [the plaintiff] of his constitutional

                                                                                           Ting

v. U.S., 927 F.2d 1504, 1512 (9th Cir. 1991) (Bivens action relying on § 1983 case,

Dooley v. Reiss, 736 F.2d 1392, 1394-95 (9th Cir. 1984)). A plaintiff must bring forward



                       See Fonda v. Gray, 707 F.2d 435, 438 (1983) (citation omitted).

                                                    s of the plan, but each participant must

                                                            Id.

       If Plaintiff chooses to amend the Complaint, the amended complaint must contain

                                                                         or incorporate by

reference prior pleadings. Dist. Idaho Loc. Civ. R. 15.1. An amended pleading

completely replaces the original pleading.

       A pleading is more understandable if it is organized by claim for relief and

defendant, rather than asserting a broad set of facts at the beginning of a pleading that are

unrelated to a list of defendants elsewhere in the pleading. For each claim against each

defendant, Plaintiff must state the following (organized by each defendant): (1) the name

of the person or entity Plaintiff claims to have caused the alleged deprivation of his

constitutional rights; (2) the facts showing that the defendant is a state actor (such as state

employment or a state contract) or a private entity/private individual acting under color of

state law; (3) the dates on which the conduct of the defendant allegedly took place; (4)

the specific conduct or action Plaintiff alleges is unconstitutional; (5) the particular

provision of the constitution Plaintiff alleges has been violated; (6) facts alleging that the


INITIAL REVIEW ORDER BY SCREENING JUDGE - 4
         Case 1:20-cv-00555-BLW Document 12 Filed 03/05/21 Page 5 of 7




elements of the violation are met; (7) the injury or damages Plaintiff personally suffered;

and (8) the particular type of relief he is seeking from each defendant.

       The amended complaint must be legibly written or typed in its entirety, and it

should be clearly designated as an

should be clearly printed at the top left corner of the first page of each document filed

with the Court.

       If Plaintiff files an amended complaint, he must also file

                                      amendment does not comply with Rule 8, this case

may be dismissed without further notice. See Knapp v. Hogan, 738 F.3d 1106, 1110 (9th

                                                                  to conform his pleadings

to the requirements of the Federal Rules, it is reasonable to conclude that the litigant

simply cannot                   If Plaintiff fails to file anything further, his Complaint will

be dismissed for failure to state a claim.




INITIAL REVIEW ORDER BY SCREENING JUDGE - 5
      Case 1:20-cv-00555-BLW Document 12 Filed 03/05/21 Page 6 of 7




                                         ORDER

     IT IS ORDERED:

     1.   If he desires to proceed in forma pauperis, within 60 days after entry

          of this Order Plaintiff must file (1) an amended complaint to correct

          the deficiencies set forth above; (2) all offender concern forms,

          grievances, and grievance appeals showing exhaustion of

          administrative remedies related to his claims; (3) a copy of his

          mental health records for the last six months; and (4) a motion to

          review the amended complaint.

     2.   Prison officials shall cooperate with Plaintiff to provide him with a

          copy of his mental health records for the past six months to submit

          with his amended complaint.

     3.                                                               3) is

          presently DENIED as MOOT because Plaintiff has three strikes and

          has not shown imminent danger, nor has he stated a claim upon

          which relief can be granted.

     4.

     5.

     6.                  ion to Amend (Dkt. 9) is GRANTED, to the extent set forth

          herein.

     7.                                                              GRANTED, to

          the extent set forth herein.


INITIAL REVIEW ORDER BY SCREENING JUDGE - 6
      Case 1:20-cv-00555-BLW Document 12 Filed 03/05/21 Page 7 of 7




     8.

          DENIED. Plaintiff is directed to use the prison grievance system to bring

          his claims to the attention of prison officials.



                                               DATED: March 5, 2021


                                               _________________________
                                               B. Lynn Winmill
                                               U.S. District Court Judge




INITIAL REVIEW ORDER BY SCREENING JUDGE - 7
